Citation Nr: 1244007	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for an abdominal muscle disorder.

4.  Entitlement to service connection for a left elbow disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 9, 1964 to August 6, 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2010, the Veteran testified during a personal hearing at the RO and, in May 2011, he testified during a hearing at the RO before the undersigned Veterans Law Judge.  Copies of the hearing transcripts are of record.


FINDINGS OF FACT

1.  An October 1975 rating decision denied the Veteran's claim of service connection for a psychiatric disorder; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance. 

2.  The evidence added to the record since the October 1975 decision that denied service connection for a psychiatric disorder raises a reasonable possibility of substantiating the claim. 

3.  An October 1975 rating decision denied the Veteran's claim of service connection for a back disorder; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.   

4.  The evidence added to the record since the October 1975 decision that denied service connection for a back disorder raises a reasonable possibility of substantiating the claim. 

5.  A March 1988 rating decision denied the Veteran's claim of service connection for an abdominal muscle disorder; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.   

6.  The evidence added to the record since the March 1988 decision that denied service connection for an abdominal muscle disorder raises a reasonable possibility of substantiating the claim. 

7.  A preponderance of the evidence of record is against a finding that the Veteran has a left elbow disorder that had its onset during active service.


CONCLUSIONS OF LAW

1.  The October 1975 rating decision that denied the claims of entitlement to service connection for psychiatric and back disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received since the October 1975 RO decision is new and material as to the claim of service connection for a psychiatric disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The evidence received since the October 1975 RO decision is new and material as to the claim of service connection for a back disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The March 1988 rating decision that denied the claim of entitlement to service connection for an abdominal muscle disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

5.  The evidence received since the March 1988 RO decision is new and material as to the claim of entitlement to service connection for an abdominal muscle disorder and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  A left elbow disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in June, July, and August 2009, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The July and August 2009 letters provided notice consistent with the holding of the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, supra. 

Accordingly, no further development is required with respect to the duty to notify.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and essentially suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that, in his initial claim for VA benefits submitted in August 1975, the Veteran reported receiving private treatment on three occasions in 1964, 1965, and 1969 for a back disorder, and VA treatment in August 1975.  In response to the RO's September 1975 request for records regarding the Veteran's treatment since January 1975, the VA medical center (VAMC) in Providence provided clinical records dated in July and August 1975. 

In conjunction with his current claim, a June 2009 Report of Contact (VA Form 119) shows that the Veteran reported treatment for his left elbow at the Providence VAMC in May or June 1975 and requested that the RO obtain these records.  Records dated from April 1999 to April 2000, and in July 2009, were obtained.  In a July 2009 written response to the RO's specific request, the Providence VAMC said that a search of its medical records did not reveal any information regarding treatment for the Veteran between May and June 1975.  

Then, during his May 2010 personal hearing, the Veteran testified that, as to his back and left elbow disorders, between 1964 and 1975, he lived with the discomfort until seeking treatment in 1975 (see May 2010 RO hearing transcript at page 5).  However, during his May 2011 Board hearing, the Veteran testified that he visited the VAMC in Providence "a few years after" his discharge, "maybe between '67, '69 and also '74, '75, '74, '75 about that" (see Board hearing transcript at pages 5 and 6).  

In this case, the Board finds that all reasonably identified and available VA and non-VA medical records has been obtained to the extent available.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for a left elbow disorder.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to left elbow pain until many years following separation.  Furthermore, the records contain no competent evidence suggesting a causal relationship between a current disability and active service.  (Additionally, the Veteran's statements of continuous symptomatology are not deemed credible here, as will be discussed in more detail below.)  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

Further, given that the Board's determination herein, denying the Veteran's request to reopen his previously denied claims for service connection for psychiatric, back, and abdominal muscle disorders, an etiological opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. New and Material Evidence

1. Acquired Psychiatric Disorder

An October 1975 rating decision denied the Veteran's claim for service connection for a psychiatric disorder (claimed as a nervous disorder), finding that there was no evidence that the Veteran was treated in service for a psychiatric disorder and no evidence that he had a post service chronic psychiatric disorder due to military service.  

The evidence of record at the time of the RO's October 1975 decision included the Veteran's service treatment records showing that, when examined for discharge on August 3, 1964, a psychiatric abnormality was noted.  The examiner said that the Veteran's "clinical picture is typical of an immature and somewhat limited youth who by reason of his immaturity is unable to function successfully in an adult environment at the present time."

The Veteran was notified in writing of the RO's October 1975 determination and his appellate rights and did not appeal.  Moroever, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b).  Hence, the October 1975 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in June 2009.  The evidence added to the record since the October 1975 rating decision includes VA treatment records, dated from April 1999 to April 2000 and in July 2009, and the Veteran's written statements and oral testimony in support of his claim.  

In July 2009, the Veteran was seen for an initial primary care visit to establish VA outpatient treatment and was referred to the behavioral health unit for evaluation.  The mental health record includes Axis I diagnoses of a need to rule out anxiety, not otherwise specified (NOS), and a need to rule out schizotypal versus schizoid personality disorder, rendered by a social worker.

During his May 2011 Board hearing, and at his May 2010 personal hearing at the RO, the Veteran testified to experiencing emotional trauma "caused by the overall training that [he] went through" (see Board hearing transcript at page 9).  He was unable to swim when he went through swimming pool training and was thrown in by drill instructors that caused some of his trauma (Id.).  The Veteran stated that a life guard jumped in and saved him.  He went to sick bay afterwards but denied receiving any psychiatric treatment (Id.).

The Veteran's hearing testimony is found to shed additional light on an in-service event that could potentially relate to a current disorder.  Moreover, the evidence since the last final denial raises the possibility that the Veteran has a diagnosis of an acquired psychiatric disorder, as detailed above.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.

2. Back Disorder

The October 1975 rating decision also denied the Veteran's claim for service connection for a back disorder, finding that the Veteran had a development disorder (lordosis) noted at enlistment, and there was no evidence that he had a superimposed injury in service or a post service chronic residual back disorder due to military service.  

The evidence of record at the time of the October 1975 rating decision included the Veteran's service treatment records.  When examined for enlistment in April 1964, a spine abnormality described as mild increased lordosis was noted.  A July 1, 1964, clinical entry shows the Veteran was seen after he passed out in his barracks and said that it was the first time it ever happened.  He gave a history of spinal trouble for five years while doing strenuous work.  The Veteran said he went to "one day motivation" at Elliotts Beach and his back hurt at that time.  It hurt that morning and he was dizzy all day and fainted in the afternoon.  He currently felt fine.  Treatment included prescribed muscle relaxers and heat.  When examined for discharge in August 1964, evaluation of the Veteran's spine and musculoskeletal system was normal.

The post service medical evidence considered by the RO in October 1975 includes an August 26, 1975, VA outpatient record noting the Veteran's report of injuring his back in service when he walked a long distance and fell 20 to 30 feet.  He complained of sharp pains in the last year.  The assessment was post dorsal spine contusion.

The Veteran was notified in writing of the RO's October 1975 determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  See Hodge v. West, 155 F.3d. at 1363.  See also Shade v. Shinseki, 24 Vet. App. at 117. 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. at 512-513. 

An application to reopen the appellant's claim was received in June 2009.  The evidence added to the record since the October 1975 rating decision includes VA and medical records, dated from April 1999 to April 2000 and in July 2009, and the Veteran's written statements and oral testimony in support of his claim. .

The July 2009 VA outpatient record includes the Veteran's complaint of mid-back pain.  He gave a history of falling on his back in service while on an obstacle course.  The Veteran said that he was in sick bay for 3 to 4 days during which he was evaluated by an orthopedist, results of x-rays revealed no fracture, and a bruise was eventually diagnosed.  Upon current clinical evaluation, a back disorder was not diagnosed.

During his May 2011 Board hearing, and his May 2010 personal hearing at the RO, the Veteran testified that, in approximately late July 1964, he fell from a rope while on an obstacle course and injured his back and left elbow (see Board hearing transcript at pages 2-3).  He was sent to sick bay for about two days.  He was put on light duty before his discharge (Id. at 3).  The Veteran testified that he continued to experience back pain since service (Id. at 4).  He did not seek medical treatment for back pain (Id. at 5).  He said VA did "not have all the details in [his] records" regarding his back pain and believed he visited a VA medical facility "maybe between '67, '69 and also '74, '75, '74, '75 about that".  (Id.).  

Overall, the testimonial evidence added to the record since the last final denial describes an in-service injury and includes statements as to continuous symptomatology, which tend to suggest that a current back disability may be related to active service.  Accordingly, such evidence is new and material and the claim is reopened.  

3. Abdominal Muscle Disorder

A March 1988 rating decision denied the Veteran's claim for service connection for an abdominal muscle disorder, finding that there was no evidence in the service treatment records showing that the Veteran was treated for an abdominal muscle strain during active service.  

The evidence of record at the time of the RO's March 1988 rating decision includes the Veteran's service treatment records that do not refer to complaints or diagnosis of, or treatment for, an abdominal muscle disorder.  When examined for discharge in August 1964, a dilated left inguinal ring was noted that was not considered disqualifying.

The Veteran was notified in writing of the RO's March 1988 determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  See Hodge v. West, 155 F.3d. at 1363.  See also Shade v. Shinseki, 24 Vet. App. at 117. 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. at 512-513. 

An application to reopen the appellant's claim was received in June 2009.  The evidence added to the record since the March 1988 rating decision includes VA and medical records, dated from April 1999 to April 2000 and in July 2009, and the Veteran's written statements and oral testimony in support of his claim. 

The July 2009 VA outpatient record shows that the Veteran's active medical problems included fatty cysts in his abdomen.  Objective examination of his abdomen was normal.  The assessment included fatty cysts of the abdomen for which a general surgical consultation was recommended.  

During his May 2011 Board hearing, and his May 2010 personal hearing at the RO, the Veteran testified that, shortly after entering regular training, he was unable to complete some tasks and was placed in a motivational platoon (see Board hearing transcript at page 7).  He and "a few others were forced to do excessive training, sit ups, and pushups, [an] abnormal amount of them" ...until [they] almost collapsed that was like a form of torture" and affected his abdominal muscles (Id.).  He continued to experience pain and saw VA clinicians who were unable to link his problems to exercise, but he "insist[ed] it was because I know from experience that that's what it was" (Id.).

Overall, the testimonial evidence added to the record since the last final denial reveals a potential in-service cause of current abdominal muscle problems, which tends to suggest that a current back disability may be related to active service.  Accordingly, such evidence is new and material and the claim is reopened.  

B. Service Connection for Left Elbow Disorder

In written and oral statements in support of his claim, the Veteran asserts that he injured his left elbow in service when he fell on an obstacle course during basic training.  Since then he has reportedly experienced intermittent periods of elbow pain.  During his May 2010 personal hearing at the RO, the Veteran testified that, in 1975, he was told that he had an injured nerve in his left elbow.  Thus, he contends that service connection is warranted for a left elbow disorder.  Upon review of the evidence of record, and after considering the laws and regulations applicable to the Veteran's claim, the Board is of the opinion that service connection is not warranted.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

For veteran who served 90 days or more after December 31, 1946, certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  This is also a direct service connection theory of entitlement.

A service connection claim must be accompanied by evidence establishing that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service treatment records do not refer to complaints or diagnosis of, or treatment for, a left elbow disorder.  When examined for discharge in August 1964, the Veteran's musculoskeletal system and upper extremities were normal.

Post service, a July 1975 VA outpatient record reflects a 5-year history given by the Veteran of gradually growing lumps on his forearms.  He also had a sebaceous cyst of the hand.  He was hospitalized from July 30, 1975, to August 1, 1975, for excision of lipomas of the right and left forearms.  When seen on August 7, 1975, he was healing and there was no redness.  An August 12, 1975, entry shows that his wounds were well healed and his sutures were removed.  These records do not discuss complaints of, or treatment for, a left elbow disorder.

The VA treatment records, dated from April 1999 to April 2000, do not refer to a left elbow disorder.

In July 2009, the Veteran was seen in the VA outpatient clinic.  He complained of left elbow pain and reported that he fell onto his back and elbow in service in 1964.  Objectively, his left upper extremity was normal.  The assessment included left elbow pain for which the Veteran did not want prescribed medications at that time.

During his May 2011 Board hearing, and at his May 2010 personal hearing at the RO, the Veteran said that he slipped from a rope on an obstacle course in service and fell on his side and back, injuring his elbow (see Board hearing transcript at page 2).  He was sent to sick bay for about two days and, after recuperating, always had a small problem (Id.).  

The pertinent evidence, as detailed above, fails to establish a chronic left elbow disability at any time during the rating period on appeal.  In this regard, a finding of pain, in and of itself, does not constitute a diagnosis of a chronic disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In the absence of proof of a current disability of a right knee disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. at 225.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Id.  In the absence of any competent evidence of a left elbow disorder, the Board must conclude the Veteran does not currently suffer from such a disability.  

The July 2009 VA treatment record includes the Veteran's report of injuring his elbow while on an obstacle course in service in 1964.  There no indication that this clinician reviewed the Veteran's medical records.  See Leshore v. Brown, 8 Vet. App. at 409.  In any event, that report does not establish current disability.  

Without a diagnosed left elbow disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and the appeal of this issue is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and the appeal of this issue is granted. 

New and material evidence having been received, the claim of entitlement to service connection for an abdominal muscle disorder is reopened, and the appeal of this issue is granted. 

Service connection for a left elbow disorder is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


